DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yungping Chiang on 10/25/2021.

The application has been amended as follows: 

In the Specification

	The title of invention has been changed to “CCUS (CARBON CAPTURE UTILIZATION & STORAGE) SYSTEM FOR EXPLOITING THICKENED OIL RESERVOIRS BASED ON OPTIMAL FLUE GAS CO2 ENRICHMENT RATIO AND WORKING METHOD THEROF”



In the claims
	In claim 1, line 1, the phrase “Capture Usage” has been deleted and replaced with – Capture Utilization --.

	In claim 9, line 3, the phrase “needed proportion” has been deleted and replaced with – a needed proportion comprising: --.

	In claim 9, lines 19-20, the phrase “and combustion in the boiler” has been deleted and replaced with – and combustion in the boiler comprising: --.

	In claim 9, line 25, the phrase “Monitoring, concentration adjustment, and injection-production of the flue gas” has been deleted and replaced with – monitoring, concentration adjustment, and injection-production of the flue gas comprising: --.

	In claim 9, line 40, the phrase “Monitoring of produced liquid of the thermal production well group” has been deleted and replaced with – monitoring of produced liquid of the thermal production well group comprising: --.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Myhr (US 10,605,058), and Zhang et al. (US 8,460,444) both disclose systems and methods including flue gas utilization for oil recovery.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
10/26/2021